Citation Nr: 0901849	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran had active military service from November 1986 to 
September 1991.  Subsequently, she has had extensive service 
in the Army National Guard and the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for TMJ dysfunction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for TMJ 
dysfunction.  She claims that this disorder is related to her 
period of active service from November 1986 to September 
1991.  Specifically, she asserts that she has a current TMJ 
disability which is related to, or caused by, injuries she 
received during a helicopter accident during active service.  
Service records do confirm that she had neck and cervical 
spine injuries during service in such an accident and she is 
service-connected for cervical strain.  In the alternate, she 
has pointed out an April 1991 service medical record which 
shows that she had TMJ click and pain on percussion.  This 
record also indicates that the veteran had referred pain from 
bruxism, teeth grinding.  

The veteran has submitted some private medical and dental 
records dated in 2003 and 2004 which show diagnoses of TMJ 
dysfunction which required treatment.  A March 2004 private 
medical opinion indicates that the veteran "relates that she 
had a significant whiplash injury during a hard landing of a 
rotary aircraft while in the Reserves.  This event could have 
caused her TMJ."  However, a VA Compensation and Pension 
dental examination conducted in January 2004 did not reveal a 
current diagnosis of a TMJ disability and service connection 
was denied.  

In a statement dated in April 2005, D. Jacks, D.C., indicated 
that the veteran was in a helicopter crash and it "is 
evident that the tempro-mandibular joint was also injured 
during this incident.  Through professional experience, as 
well as research, it is known that the TMJ can be injured 
with a cervical acceleration/deceleration injury of the head 
and neck."  It was further noted that when a person "has 
this type of injury to the TMJ, they are susceptible to 
developing TMJ syndrome, which [the veteran] has."  
  
In December 2007, another VA examination of the veteran was 
conducted.  This examination diagnosed a current TMJ 
disability, but did not relate it to service or the service-
connected cervical strain.  The flaws with this examination 
report are that no medical records were reviewed and no 
rationale for the negative opinion was provided.  

The first private medical opinion was couched in speculative 
terms, indicating that the helicopter accident "could have 
caused" her TMJ.  The second private opinion indicated that 
the veteran's TMJ was injured in service in the helicopter 
crash and that a person with that type of injury is 
"susceptible to developing TMJ syndrome."  While these 
opinions are sufficient to invoke VA's duty to assist by 
providing a sufficient VA examination, they are insufficient 
to support a grant of service connection as they do not 
specifically relate current TMJ to the helicopter crash in 
service.  

Based upon the medical evidence of record, another VA 
examination of the veteran is warranted.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

More recently, in August 2008, the veteran indicated that she 
had recently undergone a medical sleep study.  She asserted 
that she believed that this study would show findings of 
bruxism which would relate to the diagnosis of bruxism during 
service and warrant service connection for her TMJ disorder 
on that basis.  However, a copy of this medical record has 
not been obtained.  This should be done.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask her to 
identify the medical facility where she 
had her August 9, 2008 sleep study 
conducted.  If it is a private medical 
facility, inform her to submit a copy 
of the study or to execute the proper 
authorization for VA to obtain the 
record.  If the medical facility is a 
VA medical facility, obtain a copy of 
the study.

2.  Following the above, the veteran 
should be accorded a VA dental 
examination.  The report of examination 
should include a detailed account of all 
manifestations of TMJ dysfunction found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the claims folder with 
attention to the April 1991 service 
treatment record which shows symptoms of 
TMJ clicking and pain, along with 
indications of bruxism.  The examiner is 
requested to offer, if possible, an 
opinion as to the etiology of any current 
diagnosis of TMJ dysfunction found to be 
present.  Specifically, is it as least as 
likely as not (a probability of 50 percent 
or greater) that any current bruxism 
and/or TMJ dysfunction is related to, or 
first became manifest during, active 
service as noted in the April 1991 service 
treatment record or that it is related to 
the helicopter accident in service?  If 
not, is any current TMJ disorder at least 
as likely as not (a probability of 50 
percent or greater) related to, the result 
of, or aggravated by, the veteran's 
service-connected cervical strain?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

